                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

Martin Hensley,                       )         Case No. 4:19-cv-00602-DCC
                                      )
                   Plaintiff,         )
                                      )
v.                                    )                     ORDER
                                      )
Horry County Police Department, Horry )
County, Officer Henneman, Officer     )
Buroughs, Officer Dailey, Jennifer    )
Cox-Hensley, Randy McPherson,         )
                                      )
                   Defendant.         )
________________________________ )

      This matter is before the Court upon Plaintiff’s complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to United

States Magistrate Judge Kaymani D. West for pre-trial proceedings and a Report and

Recommendation (“Report”). On March 25, 2019, Plaintiff filed a motion to dismiss

Defendants Jennifer Cox-Hensley and Randy McPherson’s (“the pro se Defendants”)

counterclaim. ECF No. 23. On March 26, 2019, this Court issued an Order pursuant to

Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975), advising the pro se Defendants of the

summary judgment/dismissal procedure and the possible consequences if they failed to

respond adequately.     ECF No. 25.        Despite the explanation of the summary

judgment/dismissal procedure and the possible consequences for failing to respond, the

pro se Defendants did not respond. On August 26, 2019, the Magistrate Judge directed
the pro se Defendants to inform the Court whether they wished to pursue their

counterclaim and to respond to the motion by September 6, 2019. ECF No. 44. The

Magistrate Judge again warned the pro se Defendants that failing to respond could

subject their counterclaim to dismissal with prejudice. The pro se Defendants have not

filed any document in response to the motion or indicating that they intend to proceed

with their counterclaim.

       On September 20, 2019, the Magistrate Judge issued a Report recommending that

their counterclaim be dismissed pursuant to Federal Rule of Civil Procedure 41(b) for

failure to prosecute. ECF No. 50. The Magistrate Judge advised the pro se Defendants

of the procedures and requirements for filing objections to the Report and the serious

consequences if they failed to do so. They did not file objections to the Report, and the

time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court.                The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo
review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the recommendation of

the Magistrate Judge. Accordingly, the Plaintiff’s motion to dismiss [23] is GRANTED and

the pro se Defendants’ counterclaim is DISMISSED with prejudice.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
October 21, 2019
Spartanburg, South Carolina
